ACCEPTED
                                                                                        12-15-00158-CR
                                                                           TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                  12/17/2015 8:22:08 AM
                                                                                              Pam Estes
                                                                                                 CLERK



                              NO. 12-1S-001S8CR
                                                                      FILED IN
                                                               12th COURT OF APPEALS
STATE OF TEXAS                            § INTHE                   TYLER, TEXAS
                                          §                    12/17/2015 8:22:08 AM
VS.                                       § 12th COURT                PAM ESTES
                                                                        Clerk
                                          §
STANLEY LIONEL BOLDEN                     §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Stanley Lionel Bolden, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 349th Judicial District Court of

Anderson County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Stanley Lionel

Bolden, and numbered 31389.

      3.    Appellant was convicted of Possession of a Firearm by a Felon.

      4.    Appellant was assessed a sentence of9 years rnCJ on June 4,2015.

      5.    Notice of appeal was given on June 10,2015.

      6.    The clerk's record was filed timely the reporter's record was filed on

November 17,2015.
      7.     The appellate brief is presently due on December 17, 2015.

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. January 17,2016.

      9.     No extension to file the brief has been received in this cause.

       10.   Defendant is currently ncarcerated.

       11.   Appellant relies on the following facts as good cause for the requested

extension:

      Counsel has been hospitalized twice in the last 10 days for kidney stone

attack, surgery scheduled this Tuesday.       Such health condition has incapacitated

counsel from completing the brief ..

      WHEREFORE, PREMISES CONSIDERED,                       Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        STEPHEN EVANS
                                        1000 North Church
                                        Palestine, Texas 75801
                                        Tel: (903) 723-3334
                                        Fax: (903) 723-0124

                                                                      -   ------------....
                                        By:      ~~
                                           StepJe Evans
                                           State Bar No. 06717580
                                           sevanslaw@aol.com
                                         Attorney for Stanley Lionel Bolden



                        CERTIFICATE OF SERVICE

      This is to certify that on December 17, 2015, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office,

Anderson County, by electronic service through the Electronic Filing Manager.
STATE OF TEXAS                            §
                                          §
COUNTY OF ANDERSON                        §


                                    AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Stephen Evans, who after being duly sworn stated:

             "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct. "




      SUBSCRIBED AND SWORN TO BEFORE ME on                  /,2- / Z      ,2015,

to certify which witness my hand and seal of office.